*387MEMORANDUM**
The district court did not err in affirming the order of the Bankruptcy Court dismissing the complaint. The creditors’ action to rescind the settlement agreement is barred by California’s litigation privilege, Cal. Civ.Code § 47(b). See Silberg v. Anderson, 50 Cal.3d 205, 266 Cal.Rptr. 638, 786 P.2d 365, 369-72 (1990); Rubin v. Green, 4 Cal.4th 1187, 17 Cal.Rptr.2d 828, 847 P.2d 1044, 1051-54 (1993). Although the litigation privilege does not apply to actions that “sound [] only in contract,” see Bardin v. Lockheed Aeronautical Sys. Co., 70 Cal.App.4th 494, 82 Cal.Rptr.2d 726, 731 (1999), the creditors’ “rescission claim” is in essence based on fraud, a tort.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.